The 
reappointment of Mr. Ban Ki-moon as Secretary-
General is testimony to his able leadership and great 
achievements in guiding the universal Organization 
over the past five years. I take this opportunity once 
again, on behalf of the Lao Government and people, to 
express to him my sincere congratulations and to wish 
him great success in the discharge of his noble duty, 
especially as we seek to overcome ongoing multiple 
crises and challenges. 
 In the same vein, the Lao People’s Democratic 
Republic is pleased to work closely with all the States 
Members of the United Nations at this sixty-sixth 
session of the General Assembly under the presidency 
of Mr. Nassir Abdulaziz Al-Nasser, a veteran diplomat 
with extensive experience in international affairs and 
diplomacy. I also commend Mr. Joseph Deiss on his 
success as President of the General Assembly at its 
sixty-fifth session. 
 
 
39 11-51384 
 
 Like other delegations, I welcome South Sudan as 
the 193rd Member of the United Nations. 
 The Government of the Lao People’s Democratic 
Republic has always stood firm in upholding the 
peaceful settlement of disputes and in preserving 
international peace and security in view of creating an 
environment conducive to the promotion of 
development cooperation. In this connection, in recent 
decades the Lao Government has continued to pursue a 
consistent foreign policy of peace, independence, 
friendship and cooperation aimed at ensuring tangible 
benefits for the Lao people, thus contributing to 
maintaining regional and international peace and 
security. This policy direction was reaffirmed at the 
Ninth Congress of the Lao People’s Revolutionary 
Party held in March. By pursuing this policy in 
response to external challenges, over the past decades 
the Lao People’s Democratic Republic has firmly 
upheld and maintained political stability and social 
order, thereby laying a solid foundation for continued 
economic development and social progress. As a result, 
we have achieved considerable progress in social 
advancement and poverty reduction.   
 For the next five years, the Government has 
identified immediate and medium-term targets to 
accelerate economic development in all aspects so as to 
build a strong basis for the implementation of the 
national strategy to transform the country into an 
industrialized and modernized nation and achieve the 
ultimate goal for graduating from least developed 
country status by 2020. 
 In this globalizing and integrated world, all 
nations big and small, rich and poor, have become 
more interdependent than ever. None of us can survive 
in isolation from the international community. 
Although the Lao People’s Democratic Republic has in 
the past recorded satisfactory achievements in its 
national socio-economic development endeavour, the 
country will continue to confront daunting challenges. 
As a small, least developed nation, the country has 
been vulnerable to external shocks. Therefore, it shares 
with other countries the desire to reside in a peaceful 
and secured world.  
 That being said, all nations must continue to 
enhance development cooperation, to ensure tangible 
benefits for their peoples based on mutual respect, 
solidarity, understanding and assistance, and avoid the 
use of threat, interference and force. Nevertheless, it is 
unfortunate that we have faced multiple challenges 
over the past year caused by regional conflicts, and 
spreading social unrest, coupled with financial and 
economic crisis and devastating natural disasters, 
which have become more frequent. All this has posed 
severe threats to global peace, stability, security and 
development cooperation.  
 Against this backdrop, these multiple challenges 
are not only obstructing developing countries, the least 
developed in particular, in pursuing their national 
development efforts and achieving the international 
development goals, but are also further reversing 
development. 
 In such circumstances, we believe that the United 
Nations, as the only universal Organization, should 
further enhance its role in order to address the 
challenges in a more timely and just manner in 
response to the common aspirations of all Member 
States. Towards this end, we must accelerate the United 
Nations reform process, which has been pending for 
years, to achieve a more concrete outcome. It is more 
critical than ever for all Member States to enhance our 
cooperation in a sincere and trustworthy manner, 
without taking advantage of one another, in the effort 
to reform the United Nations bodies and improve their 
effectiveness. 
 Security and political stability remain critical to 
advancing the socio-economic development of all 
regions. The United Nations should therefore play a 
more critical role in maintaining international peace 
and security by effectively carrying out its duty to 
address regional conflicts, especially with regard to the 
situation in the Middle East, which has gone 
unresolved for decades. Against this backdrop, the 
United Nations should play a more effective 
facilitating role in urging all parties concerned to find a 
solution and realize the vision of two States, Israel and 
Palestine, living side by side in peace and security and 
within internationally recognized borders, as stipulated 
in the relevant resolutions of the Security Council. In 
this regard, the Lao People’s Democratic Republic 
supports Palestine’s application on 23 September for 
full membership in the United Nations. 
 Another important concern remains the issue of 
the economic, trade and financial embargo imposed on 
Cuba for several decades, which has seriously affected 
the Cuban people. We believe that it is now time for 
that embargo to be lifted unconditionally. 
  
 
11-51384 40 
 
 Peace and security in South-East Asia have 
contributed to creating an environment conducive to 
the socio-economic advancement of the member 
countries of the Association of Southeast Asian Nations 
(ASEAN). At present, ASEAN is continuing its efforts 
to accelerate community-building by 2015 based on 
three pillars: the ASEAN Political-Security 
Community, the ASEAN Economic Community and 
the ASEAN Socio-Cultural Community. Indeed, we 
have made steady progress in our common endeavour.  
 In its community-building efforts, ASEAN aims 
to implement free trade areas among its 10 member 
countries, as well as between ASEAN and its dialogue 
partners. In the same vein, our organization has further 
strengthened its external cooperation by maintaining 
ASEAN centrality in all ASEAN-initiated frameworks, 
such as ASEAN+1, ASEAN+3, the ASEAN Regional 
Forum, the ASEAN Defense Ministers’ Meeting-Plus 
and the East Asia Summit. In addition, ASEAN has 
started to discuss its long-term vision and role beyond 
the year 2015. All of this has contributed to 
maintaining peace, stability and development 
cooperation in the Asia-Pacific Region and in the 
world at large. 
 The Asia-Europe Meeting (ASEM) is another 
important mechanism for facilitating international 
cooperation. Over the past 15 years, ASEM has 
developed remarkably and become an important forum 
for leaders to consider measures to respond to 
emerging regional and global challenges. In that 
context, the Lao People’s Democratic Republic is 
honoured that ASEAN member countries have 
entrusted it with hosting the ninth ASEM Summit, to 
be held early in November 2012 in Vientiane, its 
capital. The Lao Government has made the 
preparations for the Summit a top priority. In that 
regard, I take this opportunity to invite the leaders of 
ASEM member countries to attend the Summit. It will 
provide an excellent opportunity for leaders from the 
two regions to discuss important issues related to 
promoting peace and enhancing effective cooperation 
among the countries of Asia and Europe in this new 
era. 
 Socio-economic development in a country that 
has suffered the consequences and legacy of war has 
never been easy. One of the main obstacles and 
hindrances to our efforts to advance socio-economic 
development is unexploded ordnance, which continues 
to have an extensive and serious negative impact on the 
livelihoods of the Lao people, both directly and 
indirectly. The Lao Government has made every effort 
and mobilized financial means to clear the 
contaminated areas, particularly agricultural and 
inhabitable lands across the country, as well as to raise 
public awareness and help victims to reintegrate into 
society.  
 In discharging its duties as President of the First 
Meeting of States Parties to the Conference on Cluster 
Munitions, over the past year the Lao People’s 
Democratic Republic has received invaluable support 
and assistance from the international community, 
including States parties and non-State parties, 
international organizations, in particular the United 
Nations Development Programme, civil society 
organizations and international non-governmental 
organizations. All have contributed to the early 
implementation of this humanitarian Convention.  
 On that note, on behalf of the Lao Government 
and people, as well as on my own behalf, I would like 
to express my most sincere appreciation to all countries 
and international organizations for their support and 
assistance. These were clearly reflected in the broad 
participation in the First Meeting of States Parties, 
which was hosted by the Lao People’s Democratic 
Republic in November 2010. Furthermore, I would like 
to congratulate those countries that have ratified or 
acceded to the Convention. The number of States 
parties to the Convention has now increased to 63. I 
hope that other countries that are not yet States parties 
will consider acceding to it in the near future. It is more crucial than ever that the international 
community seize the opportunity to fulfil its obligation 
to promote and enhance cooperation as a means of 
addressing pressing challenges, which no country can 
do on its own. Against that backdrop, the Lao People’s 
Democratic Republic reaffirms its consistent 
determination to work closely with the international 
community, thereby helping to make this world a 
peaceful, equal and just place, free of fear and 
deprivation. I am convinced that close cooperation and 
mutual assistance will enable us all to achieve our 
common goals.